Order entered July 24, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01143-CV

                           LAKEITH AMIR-SHARIF, Appellant

                                               V.

                    QUICK TRIP CORPORATION, ET AL., Appellees

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-09-13818-E

                                           ORDER
       The Court has before it appellant’s July 2, 2013 letter complaining that the Court has not

ruled on his motions for extension of time or filed his reply brief. The reply brief was filed on

June 17, 2013. To the extent relator’s letter can be construed as a motion, we DENY it as moot.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE